IN THE COURT OF APPEALS OF TENNESSEE
                  AT NASHVILLE


CHARLES MONTAGUE,                    )
                                     )
      Plaintiff/Appellant,           )
                                     )     Davidson Chancery
VS.                                  )     No. 96-3872-III
                                     )
TENNESSEE DEPARTMENT OF              )     Appeal No.
CORRECTION and                       )     01A01-9711-CH-00667
WARDEN HOWARD CARLTON,               )
                                     )
      Defendants/Appellees.          )


                       CONCURRING OPINION


      I concur with the court’s conclusion that Mr. Montague’s complaint fails to
state a claim for which relief can be granted under Tenn. Code Ann. §§ 4-5-223
through 4-5-225 (1991 & Supp. 1997).



                                           ______________________________
                                           WILLIAM C. KOCH, JR., JUDGE